 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Benjamin Archuleta,                              No. CV-19-05466-PHX-CDB
10                  Plaintiff,                         ORDER
11    v.
12    Unknown Party, et al.,
13                  Defendants.
14
15          Before the Court are Plaintiff’s Complaint (Doc. 1) and Plaintiff’s Application for
16   Leave to Proceed In Forma Pauperis (Doc. 2). The matter was referred to Magistrate Judge

17   Camille D. Bibles for a Report and Recommendation. (Doc. 3.) On October 25, 2019, the
18   Magistrate Judge filed a Report and Recommendation with this Court. (Doc. 6.) On

19   November 12, 2019, the Magistrate Judge filed an Amended Report and Recommendation,

20   recommending that the Court grant Plaintiff’s Application for Leave to Proceed In Forma
21   Pauperis, allow Plaintiff thirty days from this Order to file an amended complaint, and
22   dismiss without prejudice the instant matter if Plaintiff fails to file an amended complaint

23   within thirty days of this Order. (Doc. 8.) To date, no objections have been filed. After

24   considering the Report and Recommendation, the Court now issues the following ruling.

25   I.     STANDARD OF REVIEW

26          The Court “may accept, reject, or modify, in whole or in part, the findings or
27   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
28   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). The court must review the legal
 1   analysis in the Report and Recommendation de novo. See 28 U.S.C. § 636 (b)(1)(C). The
 2   Court must review the factual analysis in the Report and Recommendation de novo for
 3   those facts to which Objections are filed and for clear error for those facts to which no
 4   Objections are filed. See id.; see also Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998)
 5   (failure to file objections relieves the district court of conducting de novo review of the
 6   magistrate judge’s factual findings).
 7   II.    DISCUSSION
 8          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 9   Objections having been made by any party thereto, the Court hereby incorporates and
10   adopts the Magistrate Judge’s Report and Recommendation.
11   III.   CONCLUSION
12          Accordingly,
13          IT IS ORDERED adopting the Amended Report and Recommendation of the
14   Magistrate Judge. (Doc. 8.)
15          IT IS FURTHER ORDERED granting Plaintiff’s Application for Leave to
16   Proceed In Forma Pauperis. (Doc. 2.)
17          IT IS FURTHER ORDERED dismissing without prejudice Plaintiff’s Complaint.
18   (Doc. 1.)
19          IT IS FURTHER ORDERED allowing Plaintiff to file an amended complaint that
20   complies with Rule 8(a) on or before January 7, 2020 in accordance with the Magistrate
21   Judge’s Report and Recommendation.
22          //
23          //
24          //
25          //
26          //
27          //
28          //


                                                -2-
 1          IT IS FURTHER ORDERED that Plaintiff’s failure to file an amended complaint
 2   that complies with Rule 8(a) by January 7, 2020 will automatically result in dismissal
 3   without prejudice of the instant matter.
 4          Dated this 26th day of November, 2019.
 5
 6
 7                                                    Honorable Stephen M. McNamee
 8                                                    Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
